Citation Nr: 1606721	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 1987.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013 and May 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issues of entitlement to service connection for degenerative joint disease of the cervical and lumbar spine were originally denied in a July 2010 rating decision.  In April and May 2011, the Veteran submitted statements and service medical records regarding the onset of an in-service back injury that can be reasonably construed as a notice of disagreement with the July 2010 rating decision.  

The RO interpreted these statements as claims to reopen, and denied the claim to reopen in a November 2011 rating decision.  The Veteran perfected a timely appeal from that decision.

Timely notices of disagreement and new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).  Thus, the earliest nonfinal rating decision is the July 2010 rating decision which initially denied service connection for degenerative joint disease of the cervical and lumbar spine.  Accordingly, the issue on appeal has been recharacterized as an original claim for service connection, as shown on the title page.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for service connection for degenerative joint disease of the cervical and lumbar spine.  

The Veteran underwent a March 2010 VA examination in which the examiner opined that the Veteran's current back disability was "less likely as not related to the back injury; low back strain secondary to scoliosis, in service."  The physician provided the rationale that "chiropractic clinic records shows a history of four [motor vehicle accidents] with treatments by chiropractor for neck pain only.  In the last accident, the Veteran complained of only neck pain and no back pain." 

The Board finds that the March 2010 VA examination report is incomplete as the examiner did not address Veteran's service medical records indicating complaints of an injury suffered during basic training in 1986, and a fall down stairs sustained while on active duty on June 15, 1987.  While the examination report lists the June 1987 in-service fall under a history of trauma to the spine, it does not discuss that injury or any aggravation it may have caused in the opinion.  In addition, the 2010 VA examination report did not take into account the Veteran's lay statements regarding the cause of the claimed disability in-service, and the continuity of the disability post-service.

Service connection is warranted for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).  On remand, examination is needed and the VA examiner should provide a clear opinion regarding the etiology of any degenerative joint disease of the cervical and lumbar spine.

VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any degenerative joint disease of the cervical and lumbar spine.  38 U.S.C.A. § 5103A(d) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the claims file is missing service medical records, including an entrance examination, for 1986 from a period of active duty and active duty for training (ACDUTRA).  While the VA sent a letter to the Texas National Guard for a complete copy of the Veteran's service medical records, those records may be obtainable elsewhere.  In a case such as this where the service medical records are unavailable through no fault of the Veteran's, there is a heightened obligation for VA to assist in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty includes the obligation to search for alternative medical records which might verify the Veteran's statements.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private medical records not yet associated with the record.

2.  Request the complete service medical records from the National Personnel Records Center (NPRC) and National Archives Records Administration (NARA).  If any service medical records are unavailable for Veteran's first period of ACDUTRA, issue a formal finding of unavailability and notify the Veteran so that he can submit any service medical records in his possession.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed degenerative joint disease of the cervical and lumbar spine.  The examiner must review the claims file and service medical records and must note that review in the report.  The examiner should set forth all examination findings, and the complete rationale for all conclusions reached.  The examiner must consider Veteran's statements regarding onset of degenerative joint disease of the cervical and lumbar spine during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).  The examiner must provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability is related to the Veteran's active service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability  is related to the Veteran's active service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability was aggravated by the Veteran's active service?  A rationale for the opinion should be provided.

(d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability was aggravated by the Veteran's active service?  A rationale for the opinion should be provided.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

